Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 9, 2015

                                    No. 04-14-00786-CV

              ESTATE OF MARY LUELLA CLAYTON HARDIE, Deceased,

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2008-PC-2790
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
       In response to our show cause order issued January 6, 2015, appellant filed a response
affirming that he has made arrangements to pay the fee for preparing the clerk’s record.
Accordingly, the trial court clerk is ORDERED to file the clerk’s record no later than 10 days
from the date of this order.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court